Citation Nr: 1611620	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1981 to March 1987.

This case was previously before the Board of Veterans' Appeals (Board) in November 2012 and May 2015.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a seizure disorder.  Thereafter, the case was returned to the Board for further appellate action.


REMAND

In its May 2015 remand, the Board noted that the Veteran reported receiving treatment for seizures as early as the late 1980s.  In June 2015, during a VA neurologic examination, the Veteran reported that he started coming to the VA in 1987 and received treatment from Dr. G.  Records of that treatment have not been requested for association with the record.  The Board finds that those VA records must be sought and associated with the claims file if available.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him or the names and addresses of the medical facilities where he was treated for a seizure disorder from 1987 to 1996.  That must include the location of the VA medical facility where the Veteran received treatment beginning in 1987 from Dr. G.  Contact any named providers and request their records.  Obtain all VA medical records from 1987 to 1996.  If any records are not obtained, inform the Veteran of that and provide him the opportunity to submit any records in his possession.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

